Citation Nr: 1757726	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-42 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disability, other than vision loss/blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty service from September 1982 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In November 2014 and March 2017, the Board remanded the claims for further development.

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not demonstrate that any current eye disability was present in service or is related to any incident of service.



CONCLUSION OF LAW

The criteria for service connection for an eye disability, other than vision loss/blindness, have not been met.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Board finds that there has been substantial compliance with its March 2017 remand directives.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West,11 Vet.App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Service Connection Claim

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for an eye disability, other than vision loss/blindness.

A March 1983 service treatment record notes a mention of bleeding on OS (left eye) lid, probable allergic conjunctivitis.

The Veteran underwent a VA eye conditions examination in May 2016 and supplemental reports were provided in May 2017 and August 2017.  All three reports were authored by the same VA examiner. 

On VA examination in May 2016, the Veteran was diagnosed as having mild cataracts, OU (both eyes), and vascular sheathing/fibrosis OD (right eye).  With respect to the cataracts of both eyes, the examiner opined that they are less likely as not caused by or related to service.  The rationale provided was that cataracts are an aging process of the lens.  The examiner stated that a review of the service treatment records did not find any diagnosis of cataracts.  With respect to vascular sheathing/fibrosis of the right eye, the examiner opined that that such condition is less likely caused by or related to service.  The rationale provided was that the vascular sheathing/fibrosis is associated with vein occlusion.  Review of the claims file found that the Veteran had been diagnosed with BRVO (branch retinal vein occlusion) in September 2000.  The examiner explained that most cases of BRVO are due to idiopathic factors, but also include risk factors such as hypertension, hypercholesterolemia and inflammatory conditions such as sarcoidosis.  The examiner stated that a review of the service treatment record found no diagnosis of vein occlusion.  Moreover, the examiner stated that blepharitis is an ocular condition when the eyelids are inflamed due to a bacterial infection.  Conjunctivitis can occur with an episode of blepharitis.  Conjunctivitis is an inflammation of the conjunctiva tissue caused by an infection or allergies.  Patients with any type of conjunctivitis can have ocular symptoms of eye irritation or discomfort.  It was indicated that the service treatment records noted probable allergic conjunctivitis.

In a May 2017 VA examination report, the VA examiner stated that cataracts are an aging process of the lens and that they are not caused by conjunctivitis.  Conjunctivitis is an inflammation of the conjunctiva from infection of environmental irritants and resolution of infection.  Cataracts are caused by a clouding of the lens inside the eye.  Ocular symptoms for cataracts are decreased vision but there are no complaints of ocular irritation.  The examiner explained that vascular sheathing/fibrosis is associated with vein occlusion.  The Veteran was diagnosed with branch retinal vein occlusion in September 2000.  Branch retinal vein occlusion is not caused by conjunctivitis.  Ocular symptoms of eye irritation are usually from external parts of the eye, not the retina, which is the internal part of the eyes.  Branch retinal vein occlusion is an occlusion in the retina.  

In an August 2017 report, the VA examiner clarified that blepharitis is an ocular condition when the eyelids are inflamed due to a bacterial infection.  Conjunctivitis can occur with an episode of blepharitis.  There was no conjunctivitis or blepharitis noted on the VA examination in May 2016.  The service treatment records noted probable allergic conjunctivitis.  From the service treatment records, symptoms of ocular irritation are most likely from allergic conjunctivitis or trace infection at the lash line.  Allergic conjunctivitis can be a chronic disorder occurring when the allergen is present.  The service treatment record does not state what caused the allergic conjunctivitis.  Allergic conjunctivitis on the cornea on the anterior surface of the eye or trace infection on the lash line will not cause branch retinal vein occlusion.  Branch retinal vein occlusion of the blood vessels in the retina is in the posterior part of the eye. 

Given the above evidence, the Board finds that service connection is not warranted for the Veteran's current eye disabilities of cataracts and vascular sheathing/fibrosis.  Neither eye disability was exhibited in service or for many years thereafter.  Moreover, a VA examiner provided nexus negative opinions with respect to both eye disabilities.  The VA examiner considered the notation of probable conjunctivitis in the service treatment records and of eye irritation during service in reaching the negative opinions.  There is no opposing medical opinion of record.  

Accordingly, service connection for an eye disability, other than vision loss/blindness, is not warranted.  The evidence is not equipoise as to warrant consideration of the benefit of the doubt doctrine.  38 U.S.C. § 5107(a).


ORDER

Service connection for an eye disability, other than vision loss/blindness, is denied.


REMAND

The Veteran's claim for an acquired psychiatric disability, other than PTSD, warrants further development.

Pursuant to the Board's March 2017 remand, further VA opinion was sought as to whether a psychiatric disability, other than PTSD, was caused by or related to active service.  The examiner was specifically asked to consider the Veteran's reports of experiencing psychiatric symptoms since active service, to include claustrophobia and anxiety, and his concerns about in-service radiation exposure.

An opinion was provided in May 2017; however, the Board finds that such opinion is inadequate.  The VA examiner determined that the Veteran's anxiety disorder was less likely as not related to his military service.  In providing a rationale, the examiner referenced a lack of verified stressor (determined by the RO in conjunction with a previous PTSD claim) as well as the absence of any mental health concerns noted in the service treatment records.  Moreover, the examiner dismissed the Veteran's previous reports of experiencing claustrophobia and stated that that it was beyond the examiner's expertise to determine if the Veteran was exposed to radiation during service.  

As the May 2017 VA examiner did not adequately answer the questions posed by the Board in its March 2017 remand, further opinion is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Request a VA addendum opinion concerning the nature and etiology of the Veteran's acquired psychiatric disability other than PTSD from an appropriate examiner.  The claims file must be made available to the examiner for review and the examiner must state in the report that the claims file has been reviewed.  After a review of the claims file, respond to the following:

Is it at least as likely as not (50 percent probability or more) that any psychiatric disability other than PTSD, was caused by or related to active service?

Rationale must be provided for the opinion reached.  The examiner must discuss the Veteran's reports that he has experienced psychiatric symptoms since active service, to include claustrophobia and anxiety, and his concerns about in-service radiation exposure.

2.  When the development requested above has been completed, the issue should be readjudicated by the AOJ including on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


